DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/20201 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-5 are drawn to a system and claims 6-10 are drawn to a method, each of which is within the four statutory categories. Claims 1-10 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) receive a COVID-19 status associated with an individual, wherein the COVID-19 status comprises at least one of a test result or a vaccination status associated with COVID-19, 2) capture an image of the individual, 3) record the COVID-19 status and the image associated with the individual, and 4) provide the individual with a record retrieval resource associated with the user profile for retrieving the status and the image of the individual. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, managing personal behavior or relationships or interactions between people (including following rules or instructions). Independent claim 6 recites similar limitations and is/are also directed to an abstract idea under the same analysis.
Depending claims 2-5 and 7-10 include all of the limitations of claims 1 and 6, and therefore likewise incorporate the above described abstract idea. Depending claims 4 and 9 add the additional steps of “receive, via a scan of the record retrieval resource by a verification station, an inquiry associated with the individual” and “provide the status and the image associated with the individual to the verification station in response to the inquiry”. Additionally, the limitations of depending claims 2-3, 5, 7-8, and 10 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 2-5 and 7-10 are nonetheless directed towards fundamentally the same abstract idea as independent claims 1 and 6 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) a camera, 2) a database, and 3) a computer system coupled to the camera and the database, the computer system comprising a processor and a memory to perform the claimed steps.
The 1) camera and 2) database add insignificant extra-solution activity to the abstract idea (such as recitation of camera amounts to mere data gathering while the recitation of a database amounts to insignificant application, see MPEP 2106.05(g))
The 3) computer system which includes a memory and a processor in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant’s specification for a lack of description other than what may be considered as generic computer components for the processor or memory).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) a camera, 2) a database, and 3) a computer system to perform the claimed steps amounts to no more than insignificant extra-solution activity in the form of WURC activity (well-understood, routine, and conventional activity) or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply certain method steps of organizing human activity. Specifically, MPEP 2106.05(d) and MPEP 2106.05(f) recite that the following limitations are not significantly more:
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); and
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).

The 1) camera and 2) database add insignificant extra-solution activity to the claims in the form of well-understood, routine, and conventional activity (WURC activity). The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II): Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives camera image data, and transmits the data to a database over a network, for example the Internet. Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing camera image data in a database and/or electronic memory, and retrieving the image data from storage in order to be provided to the user.
Furthermore, the current invention provides a record retrieval resource utilizing 3) a computer system, thus the computer system is adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
Mere instructions to apply an exception using a general linking to a particular technological field or WURC activity cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-10 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0189447 to Khatri et al. in view of “CT scans outperformed lab testing in COVID-19 diagnosis” article from Dialog hereafter referred to as IANS.
As per claim 1, Khatri et al. teaches a verification system for COVID-19 verification, the system comprising:
--a camera; (see: paragraph [0067] where there is a camera)
--a database; (see: paragraph [0046] where there is a database server) and
--a computer system coupled to the camera and the database, (see: paragraph [0039] where there is a computer system (part of 105) coupled to the camera (part of 105) and database (server 120)) the computer system comprising a processor and a memory, (see: FIG. 1 and paragraph [0041] where 105 is a mobile computing device which would include both a processor and memory) the memory storing instructions that, when executed by the processor, cause the computer system to:
--receive a status associated with an individual, (see: paragraphs [0069] and [0074] where status information such as demographic data and other captured content may be received)
--capture, via the camera, an image of the individual, (see: paragraphs [0032] and [0068] where image capture via the camera may be used)
--record, in the database, the status and the image associated with the individual, (see: paragraph [0042] where a user may capture clinical images (the image) and/or video, attach the captured content (which includes status from above) to patient studies, and submit the content along with the patient information to storage systems (database)) and
--provide the individual with a record retrieval resource associated with the user profile for retrieving the status and the image of the individual (see: paragraphs [0057] and [0059] where a QR code is provided (a record retrieval resource associate with the profile) and this code may be used for retrieving and displaying patient information (which would include the status and image)).
Khatri et al. may not further, specifically teach:
--a status as a COVID-19 status, wherein the COVID-19 status comprises at least one of a test result or a vaccination status associated with COVID-19.

IANS teaches:
--a status as a COVID-19 status, wherein the COVID-19 status comprises at least one of a test result or a vaccination status associated with COVID-19 (see: top of page 2 where there are test results which outline the status of COVID-19 in a person).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the status as taught by IANS for the status as disclosed by Khatri et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Khatri et al. already teaches storing information relating to a patient (their status) thus one would have found it obvious to substitute the status with a COVID-19 status to obtain predictable results of using a patient’s status. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 2, Khatri et al. and IANS in combination teaches the system of claim 1, see discussion of claim 1. Khatri et al. further teaches wherein the record retrieval resource comprises at least one of a QR code, a barcode, a biometric identifier, or a unique identifier (see: paragraphs [0057] and [0059] where a QR code is being used).

As per claim 6, Claim 6 is similar to claim 1 and is therefore rejected in a similar manner to claim 1 using the combination of Khatri et al. and IANS.

As per claim 7, Claim 7 is similar to claim 2 and is therefore rejected in a similar manner to claim 2 using the combination of Khatri et al. and IANS.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0189447 to Khatri et al. in view of “CT scans outperformed lab testing in COVID-19 diagnosis” article from Dialog hereafter referred to as IANS as applied to claims 1 and 6 respectively, and further in view of U.S. 2015/0213203 to Cumbie.
As per claim 3, Khatri et al. and IANS in combination teaches the system of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein the record retrieval resource is provided to the individual via at least one of a printed copy, a text message, an email, or a software application executed on a user mobile device.

Cumbie teaches:
--wherein the record retrieval resource is provided to the individual via at least one of a printed copy, a text message, an email, or a software application executed on a user mobile device (see: paragraph [0087] where the QR code may be provided via e-mail).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the record retrieval resource is provided to the individual via at least one of a printed copy, a text message, an email, or a software application executed on a user mobile device as taught by Cumbie in the system as taught by Khatri et al. and IANS in combination with the motivation(s) of providing the user with the retrieval resource (see: paragraph [0010] of Cumbie).

As per claim 8, Claim 8 is similar to claim 3 and is therefore rejected in a similar manner to claim 3 using the combination of Khatri et al., IANS, and Cumbie.

Claims 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0189447 to Khatri et al. in view of “CT scans outperformed lab testing in COVID-19 diagnosis” article from Dialog hereafter referred to as IANS as applied to claims 1 and 6 respectively, and further in view of U.S. 2018/0137936 to Experton.
As per claim 4, Khatri et al. and IANS in combination teaches the system of claim 1, see discussion of claim 1. Khatri further teaches medical information as the status and the image (see: paragraph [0042] where a user may capture clinical images (the image) and/or video, attach the captured content (which includes status from above) to patient studies, and submit the content along with the patient information to storage systems (database). Also see: page 2 of IANS where the status is related to COVID-19).
The combination may not further, specifically teach wherein the memory stores instructions that, when executed by the processor, cause the computer system to:
--receive, via a scan of the record retrieval resource by a verification station, an inquiry associated with the individual; and
--provide medical information associated with the individual to the verification station in response to the inquiry.

Experton teaches:
--wherein the memory stores instructions that, when executed by the processor, cause the computer system to:
--receive, via a scan of the record retrieval resource by a verification station, an inquiry associated with the individual; (see: paragraphs [0059] and [0062] where there is reception of an optical image of the client device by the camera of the provider device (verification system). Also see: paragraph [0056] where a physician asks the patient about his medical history (an inquiry)) and
--provide the status and the image associated with the individual to the verification station in response to the inquiry (see: paragraphs [0062] where HER records are being pushed from the client device to the provider device in response to an inquiry for medical information in paragraph [0056]).
One of ordinary skill at the time of the invention was filed would have found it obvious to wherein the memory stores instructions that, when executed by the processor, cause the computer system to: receive, via a scan of the record retrieval resource by a verification station, an inquiry associated with the individual and provide the status and the image associated with the individual to the verification station in response to the inquiry as taught by Experton in the system as taught by Khatri et al. and IANS in combination with the motivation(s) of allowing access to user data (see: paragraph [0003] of Experton).

As per claim 5, Khatri et al., IANS, and Experton in combination teaches the system of claim 4, see discussion of claim 4. Experton further teaches wherein the verification station comprises a mobile device, (see: paragraph [0061] where the provider device 424 may be a smartphone) the mobile device comprising a camera to scan the record retrieval resource to initiate the inquiry (see: paragraph [0061] where the smartphone may comprise a camera to perform this intended use).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 4, and incorporated herein.

As per claim 9, Claim 9 is similar to claim 4 and is therefore rejected in a similar manner to claim 4 using the combination of Khatri et al., IANS, and Experton.

As per claim 10, Claim 10 is similar to claim 5 and is therefore rejected in a similar manner to claim 5 using the combination of Khatri et al., IANS, and Experton.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626         

/DEVIN C HEIN/Examiner, Art Unit 3686